- FELICIA PITRE
                                                                    DALLAS COUNTY DISTRICT CLERK;




December 16, 2015

Texas Court of Criminal Appeals
ATTN: Abel Acosta
P.O. Box 12308
Austin, Texas 78711-2308

R:E:- Felix Cisneros,- - ----·
                  CCA CAUSE No:                                                                WR-84,290-01
                  Writ No:                                                                     Fll-60536-U


Dear Mr. Abel Acosta:
                                                                                                                                       .         ~.-   . ., ..
                                                                                                                                           ... j·.'


In response to the Court's Order dated December 16, 2015, in the above entitled and referenced
cause, the Dallas County District Clerk's Office, has not received Writ Application for the above
case number in our office as of October 16, 2015.

Sincerely,
                                                                                                                                RECEIVED IN
                                                                                                                         COURT OF CR\MINAL APPEALS


                                                                                                                                                 DEC 212015


                                                                                                                                       Abel Acosta, C'erk




     .   ~    ~   .'

                               , I"':'
                               '.'.      -··
                                          ~    '
                                                               '•   ··~   ' ..
             ·... ·. r 1. ~-   i . . :: ;~_>-      .                      ..'        .. .:   .': -~   .                                                          .   . _:-.:.
                          '. ~


                                                            133 N. Riverfront, LB 12 DALLAS, TEXAS 75207 (214) -712-5013
                                                       ,.                                     FAX (214)- 653-5986
                                                                                 web site: www.dallascounty.org/distclerklindex.html